DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 3/20/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recite the limitation "the exhaust passage" in the last few lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, Claims 1 and 4 recite “a cooling structure of a battery pack… in a battery pack” and the body also recites component of a battery pack such as an assembled battery.  However, the preamble is not clear whether the claim is directed to a battery system having the battery pack and a cooling structure or it is more directed toward a cooling structure and that recited structure such as an assembled battery is not part of the cooling structure.  Thus, it is not clear what the scope of the claim is.  For the purpose of advancing prosecution, the claims are interpreted as a battery system comprising a cooling system and a battery pack.
Claims 2-3 and 5-6 are also rejected for depending on rejected claims 1 and 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al., US 20100310909 (hereinafter, Yun).
As to Claim 1:
	Yun discloses a cooling structure of a battery pack, the cooling structure, comprising, in the battery pack:
an assembled battery including multiple battery modules that are stacked, wherein
a ventilation passage extends between each of the multiple battery modules and an adjacent one of the multiple battery modules, the assembled battery includes a first surface in which the ventilation passage is open and a second surface in which the ventilation passage is open, and the second surface is opposite to the first surface (see Fig. 23 – first and second surfaces are open to the intake and discharge passage);
an intake passage disposed at the first surface of the assembled battery (see Fig. 23); and
a discharge passage disposed at the second surface of the assembled battery (see Fig. 23), wherein
(see Fig. 23),
the intake passage includes an intake port disposed at a first end of the intake passage in a longitudinal direction to draw in cooling air that is output from a blower (see “… air blowing fan is disposed at a left side of the air inlet hole 622 so as to blow cooling air…“; [0276]), the discharge passage extends in the direction in which the multiple battery modules are stacked (see Fig. 23),
the discharge passage includes a discharge port at a first end of the discharge passage in a longitudinal direction to discharge the cooling air, which flows through the ventilation passage, to an outside (see Fig. 23),
the first end of the discharge passage and the intake port of the intake passage are located at the same side (see Fig. 23 – discharge port at first end and the first intake at first end are on the same side.  There are additional discharge port and intake port on the second end of the housing),
the discharge passage is defined by a wall that includes a communication portion (see Fig. 23), and
the communication portion is disposed at a position toward a second end of the discharge passage opposite to the first end of the discharge passage to partially discharge air from the exhaust passage (see Fig. 23 – the second end of the discharge passage has an additional passage as to discharge passage as well).

    PNG
    media_image1.png
    498
    684
    media_image1.png
    Greyscale

As to Claim 4:
	Zhang discloses a cooling structure of a battery pack, the cooling structure, comprising, in the battery pack:
an assembled battery including multiple battery modules that are stacked, wherein
a ventilation passage extends between each of the multiple battery modules and an adjacent one of the multiple battery modules, the assembled battery includes a first surface in which the ventilation passage is open and a second surface in which the ventilation passage is open, and the second surface is opposite to the first surface (see Fig. 23 – first and second surfaces are open to the intake and discharge passage);
 an intake passage disposed at the first surface of the assembled battery (see Fig. 23); and
(see Fig. 23), wherein
the intake passage extends in a direction in which the multiple battery modules are stacked (see Fig. 23),
the intake passage includes an intake port disposed at a first end of the intake passage in a longitudinal direction to draw in cooling air that is output from a blower (see “… air blowing fan is disposed at a left side of the air inlet hole 622 so as to blow cooling air…“; [0276]),, 
the discharge passage extends in the direction in which the multiple battery modules are stacked (see Fig. 23),
the discharge passage includes two discharge ports at opposite ends of the discharge passage in a longitudinal direction to discharge the cooling air, which flows through the ventilation passage, to an outside (see Fig. 23),
the discharge passage is defined by a wall that includes a communication portion (see Fig. 23), 
the communication portion is disposed in a longitudinal central portion of the discharge passage at a position toward a first end of the discharge passage to partially discharge air from the exhaust passage (see Fig. 23), and 
the first end of the discharge passage and the intake port of the intake passage are located at the same side (see Fig. 23).

    PNG
    media_image1.png
    498
    684
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al., US 20100310909 (hereinafter, Yun), as applied to Claims 1 and 4 above, and further in view of Moores, JR. et al., US 20020197527 (hereinafter, Moores).
	Yun discloses in several embodiment that there are several discharge ports of the same size and shape [0278, 0285, 0315], but does not disclose holes having bigger area and/or more holes arranged as claimed.
	In the same field of endeavor, Moores also discloses plurality of battery cells in a housing 34 having cooling air in the venting system 38 ([0039], Fig. 1) similar to that of Yun.  Moores further teaches that the battery housing can comprises housing with multiple holes having different sizes as to control the air flow [0068, 0069, 0072].  Moores also notices that cells at the closest to the center of the pack tend to cool slower than cell farthest from the center; thus, having different size and shape of air holes would allow the battery system to ventilate better.  For example, having more holes and/or bigger holes at the end of the discharge passage can allow the air to from through the center of the battery modules toward the ends – thus, it would again improve the ventilation of the battery system.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate holes having bigger area and/or more holes arranged as claimed to the housing of un as taught by Moores, because Moores teaches that cells at the closest to the center of the pack tend to cool slower than cell farthest from the center; thus, having different size and shape of air holes would allow the battery system to ventilate better.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723